DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches An imaging apparatus comprising: an imager that images a motion picture of a subject; and a processor configured to: perform a dynamic range expansion process by causing the imager to capture a plurality of captured images having different exposure conditions in correspondence with a frame rate of the motion picture and generating one composite image from the plurality of captured images. However, the prior art does not teach executing the dynamic range expansion process by generating one composite image from the plurality of captured images or the dynamic range expansion process by correcting the output value of the signal of the one captured image, based on a time of one frame period of the frame rate and a total exposure time in a case of capturing the plurality of captured images in the dynamic range expansion process by generating one composite image from the plurality of captured images when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0329090 A1 Ise teaches a dynamic range expansion circuit 200. The dynamic range expansion circuit 200 has a function of generating a dynamic range expanded image using a high-exposure image and a low-exposure image that are stored in advance in a memory.  US 2014/0253792 A1 Watanabe teaches in Figures 2 and 3 generating a high dynamic range image from a series of frames by combining multiple images captured with different exposure parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 8, 2021